DAUKSCH, Judge.
The Appellants here raise three issues for our consideration, only one of which we feel is worthy of relief. Each of the Appellants were sentenced to terms of probation after pleas of guilty to a charge of conspiracy to commit grand larceny. That charge is a first degree misdemeanor. It is therefore punishable by no more than one year imprisonment. As has been stated before the maximum term of probation and incarceration to which a court may sentence a person cannot exceed, in the aggregate, the amount to which the court could sentence that person to incarceration. Therefore to sentence these Defendants to more than one year on probation or more than one year of probation and incarceration is illegal. Holmes v. State, 343 So.2d 632 (Fla. 4th DCA, Opinion filed February 11, 1977); State v. Jones, 327 So.2d 18 (Fla.1976); Moore v. State, 324 So.2d 690 (Fla. 1st DCA 1976); Magnin v. State, 334 So.2d 638 (Fla. 2d DCA 1976); Watts v. State, 328 So.2d 223 (Fla. 2d DCA 1976).
The sentence of Thomas W. Myers, Jr. is hereby modified by reducing it to four months probation after he completes his eight months in the county jail. The sentence of Carson Myers is hereby modified by reducing it to six months probation after he completes his six months in the county jail. The sentence of John Sutton is hereby modified by reducing it to 305 days probation after he serves his 60 days in the county jail.
AFFIRMED AS MODIFIED.
DOWNEY and ANSTEAD, JJ., concur.